Case 1:19-cv- -
e 1:19-cv-00075-LTB Document1 Filed 01/10/19 USDC Colorado Page 1 of 6

FILET
U.S, pt TY 5 .
DISTRICT CF Cor oe tbe
2019 JAN 18 AM 8:48

VEFPREY'P. COLWELL
ere IN THE UNITED STATES DISTRICT COURT LLERK
FOR THE DISTRICT OF COLOR ADO BY. — | Seen ——

ron P. CLK

"9 -cv-00075

(To be supplied by the court)

Sn Ms oh, (\\ liste A C. __, Plaintiff

Vv.

 Rrooks “Trad oA a On lool 4 le

T | LJ ( a | -
Tk Denver ‘Resene Miss Dy (now jas “ Lubes (esa Nir
Yo Debe and Ww PC .

obo Ro! ~y Ste Hood
“Bowler CO Ka 30 dz 64> Gl ___, Defendant(s).

Civil Action No.

 

ee?

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 
4, ~ --- PLAINTIFF INF ORMATION. 6s ss ss

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

\ \ishoa C. Samue 14770 - x curt St 2317 Noaver Lo fol o>

(Name and complete mailing address) :

PL- §81- Py Rope i othets. 33 ey. com

1

(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION
on of the complaint. If

Please list the following information for each defendant listed in the capti
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INF ORMATION.”

—_——
Defendant 1: \tae Bess 5, Ct a\ Lan bavrl
(Name“and complete mailing address)

 

(Telephone number and e-mail address if known)

None Reoue Asso D2 Line enee vt

Defendant 2: '
“Name and complete mailing address) Denker, (9 F* S

we
(Telephone number and e-mail address if known)

Wes ll Dawu, e ( 2be Qavteey ) Ge Uov

(Name and complete mailing address) WDB. Adg 4 Ce «6 ygur ~5 WV

 

 

Defendant 3:

 

 

 

 

(Telephone number and e-mail address if known)

 

Defendant 4:
(Name and complete mailing address)

 

 

(Telephone number and e-mail address if known)
Case 1:19-cv-0007
’ 5-LTB Document1 Fi
Filed 01/10/19 USD
. C Colorado Pa
_. ge 3 of 6

~— ___¢-——_ JURISDICTION -- =
Identify the statutory authority that allows the court to consider your claim(s): (check one) ~~

L| Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

 

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

 

 

 

 

 

 

[Ld diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or

corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of He \A ated Ghites A Awaec Gs
If Defendant 1 is an individual, Defendant 1 is a citizen of NV cS .

If Defendant 1] isa corporation,
| ert

Colorale

Defendant | is incorporated under the laws of (name of

state or foreign nation).

Cols AQ, (name of

Defendant 1 has its principal place of business in
state or foreign nation).

(If more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
.

_— y-— STATEMENT OF CLAIMS) - — - -

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D, STATEMENT OF CLAIMS.”

CLAIM ONE: The DRM ‘S \le cA Use \ A mY lind Re ltox

Supporting facts: .
S2e oa Set

Degg dark (s) Vie neeertowd false Cleans NX

Fen ki 3 |
(nk Hed eres eo desing Hea
Oe AL amy Ais Plinty cide Lt
\e, Ay wd tog dues 4 Gens ty .
OU Mnpomiss

 

Ce —
ei\is( 20 14
Case 1:19-cv-00075-LTB Document1 Filed 01/10/19 -USDC Colorado Page 5 of 6

 

Fy idol om A Cen ats cotscke @
— Do

———— CLAIM TWO:
Supporting facts: fee tte che A Vie, hoc b ct tt

\ Woh 34

\SunwoeyyY

\yYro BUS %(g- eAr ey
Cot Fromscepts,

2 we ding ) "a
Case 1:19-cv-00075-LTB Document 1 Filed 01/10/19 USDC Colorado Page 6 of 6

—————k, — REQUEST FOR RELIEF
State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.”

Voor) \ (yer 4 Spe 5) by Coveoy |

Endy nro Or A iLee Concd von ah yedhons
[nsie- padi J Tae New 2.
~ Veace Q ius Sy §
Testy doce ; iio
4 fhyee Ruen 205 17 see wy
mw! y Horn, ecenibre )

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likefy have evidentiary support after a reasonable opportunity for further investigation or
discovery;)and (4) the complaint otherwise complies with the requirements of Rule 11.

 
  

 

 

“(Plaintiff's signature)

oi | 10 \ VAG
~(Date) \ \ \

(Revised December 2017)
